By the Court,

Smith, J.
This is an’ appeal from an order of the circuit court of Rock county. It presents the not un-sual case of a separate judgment against several persons liable in the same cause of action. The rule of law in such cases is so clear that authorities need not be quoted for its exemplification. There can be but one satisfaction, but all of the judgment debtors are liable up to the point of satisfaction, and to reasonable costs in the prosecution of appropriate remedies.
We do not feel disposed, at this time to enter into a discussion of the jurisdictional question raised on this appeal; but we have no doubt that the court below did right in discharging the rule, even though he may have erred on the question of jurisdiction.
Order affirmed with costs.